Citation Nr: 1707803	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD prior to August 9, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to November 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO, inter alia, granted service connection for PTSD, assigning an initial 30 percent disability rating effective November 24, 2007.  In June 2008, the Veteran filed a notice of disagreement (NOD) with respect the May 2008 decision.  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In December 2013, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

In a June 2014 rating decision, the RO awarded a TDIU, effective August 9, 2013.

In November 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  Subsequently, in December 2014, the Veteran was informed that a tape of the hearing was inaudible and a transcription could not be obtained.  He was given the option to have another hearing before a VLJ; however,  in December 2014 correspondence, the Veteran declined to appear at another hearing and requested that the Board consider his case on the evidence of record.

In March 2015, the Board expanded the appeal to include, as a component of the claim for a higher rating for PTSD, the matter of the Veteran's entitlement to a  TDIU due to PTSD prior to August 9, 2013, to include on an extra-schedular basis (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded that matter, and the claim for higher rating for PTSD, along with other claims for which the Veteran had perfected an appeal-for a higher rating for deep vein thrombosis of the right leg with residual edema, and for service connection for obstructive sleep apnea, for further development.

On remand, however, the Veteran made clear that he only wished to continue his appeal on the TDIU matter.  Following the issuance of a June 2014 supplemental SOC addressing all remanded claims and reflecting the award of a 70 percent rating for PTSD, and a June 2014 rating decision reflecting the award of a TDIU, effective August 9, 2013, in a July 2014 statement, the Veteran withdrew from appeal all matters except for the matter of an earlier TDIIU award.  The Veteran reiterated his desire to pursuant rhe TDIU claim in an April 2016 statement. As the Veteran requested to withdraw from appeal all claims other than the TDIU claim, they are no longer in appellate status.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

As for the remaining claim for a TDIU due to PTSD prior to August 9, 2013, only this matter (then characertized as a claim for earlier effective date for the award of a TDIU), was addressed and denied in n June 2016 and September 2016 supplemental SOCs (SSOCs)).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Prior to August 9, 3013, the Veteran's PTSD was rated as 30 percent disabling, and the percentage requirements for a TDIU due to PTSD were not met. 

3.  The weight of the competent, probative evidence indicates that the Veteran's service-connected PTSD did not prevent him from obtaining or retaining substantially gainful employment prior to August 9, 2013.


CONCLUSION OF LAW

The criteria for a TDIU due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to August 9, 2013, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and   Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Specific to the remaining claim for a TDIU due to PTSD prior to August 8, 2013, first raised in the March 2015 remand, pursuant to that remand, a March 2016 letter provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for a TDIU, to include on an extra-schedular basis.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This matter  was then adjudicated in a September 2016 SSOC. On these facts, there is no prejudice to the Veteran in the timing of the notice provided.   Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations, reports of private mental health providers, the Veteran's VA outpatient and various private treatment records, and records from the Social Security Administration (SSA).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As indicated above, in March 2015, the Board remanded the instant claim for additional development.  The Board instructed the AOJ to provide proper notice regarding the information and evidence needed to substantiate a TDIU claim, and obtain any identified outstanding records relating to the matter of the Veteran's entitlement to a TDIU due to PTSD.  The Board finds that the AOJ substantially complied with the remand directives, as it issued an April 2016 notice letter including the TDIU criteria and requested that the Veteran identify pertinent medical records.  The Veteran provided an October 2016 response that he did not want to submit additional evidence.  Hence, the Board finds that the AOJ substantially complied with the prior remand directives, to the extent possible.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47  (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the remaining matter on appeal, and there is no prejudice to the Veteran in proceeding with a decision on the claim, at this juncture.


II.  TDIU

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

As discussed above, this claim emanates from the Veteran's claim for a higher, initial rating for PTSD, pursuant to Rice, supra.   He has already been awarded a TDIU from August 9, 2013, forward.

As such, the relevant inquiry is whether a TDIU due to service-connected PTSD is warranted from November 24, 2007 (the effective date of the award of service connection for PTSD) until August 9, 2013.  For that period, the Veteran does not meet the percentage requirements for a schedular TDIU due to PTSD, as, prior to August 9, 2013, his PTSD was only rated as 30 percent disabling.  (Parenthetically, the Board notes that even if all the Veteran's service-connected disabilities were considered, he did not have a single service-connected rated as at least 60 percent disabling, and his combined disability rating was not 70 percent during that period).  Nevertheless, a TDIU may still be awarded on an extra-schedular basis-and pursuant to specifically prescribed procedures-if a Veteran is shown to is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability(ies).  See 38 C.F.R. § 4.16(b). 

In this case, given some evidence of record suggesting that the Veteran may be unemployable due to PTSD, the AOJ referred the claim to the first line authority (as prescribed in 38 C.F.R. § 4.16(b)) for extra-schedular consideration.  In a June 2016 decision, the Acting Director of Compensation found that the Veteran's PTSD did not render the Veteran unemployable prior to August 9, 2013.  The Acting Director determined that the impact of the Veteran's PTSD on employment was mild and there was evidence that the Veteran was able to function in an occupational and social setting.  The Board agrees.

At the outset, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but, rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2014).  However, as medical (here, mental health) examiners are responsible for providing a full description of the effects of disability upon a person's ordinary activity, to include employment (see 38 C.F.R. § 4.10 and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the Board will consider the comments of various examiners addressing the severity and functional effects of the Veteran's PTSD, along with other evidence of record,  in rendering a determination as to the Veteran's entitlement to a TDIU due to PTSD.

Pertinent evidence includes an October 2007 VA examination report.  Mental status examination was normal and the Veteran reported that he was employed full-time as a storekeeper.  He noted employment as a storekeeper for 20 years and stated that he lost no time from work during the prior 12 months.  It was noted that the Veteran's psychosocial functional status was mildly impaired.   The examiner noted no reduced reliability or productivity due to PTSD symptoms.  Avoidance and hypervigilance symptoms were noted to only cause an occasional decrease in work efficiency.

A February 2010 VA treatment record noted that the Veteran reported being extremely irritable at work.  He explained that he almost got into two fights at work with co-workers.  The Veteran reported that he tended to brood and ruminate about conflicts at work.

A February 2010 attending physician's statement was completed for Liberty Mutual.  The statement noted marked limitations and that the Veteran was unable to engage in stressful situations or engage in interpersonal relationships.  It was noted that the Veteran was at high risk of hurting someone due to irritability or anger if he remained on the job.

In June 2010, the Veteran's psychiatrist, Dr. D.M., Ph.D., completed mental source statement.  Marked impairment of ability to interact with the general public was noted.  Marked impairment of ability to get along with co-workers was noted.  Moderate degree of restriction of the Veteran's daily activities was noted.  Marked degree of impairment of the Veteran's ability to complete a normal workday and workweek without interruptions from PTSD symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods was noted.  The Veteran's ability to respond appropriately to supervision was described as markedly impaired.  Estimated degree of ability to respond to changes in the work setting was marked.  Estimated degree of impairment of the Veteran's ability to respond to customary work pressures was marked.

In March 2010, in conjunction with his claim for disability benefits from the Social Security Administration (SSA), the Veteran was afforded an examination by Dr. M.F.J., Ph.D.  She stated that the Veteran's understanding and memory were not significantly limited.  Ability to maintain attention and concentration for extended periods was only moderately limited.  The ability to work in coordination with or proximity to others without being distracted was only moderately limited.  Ability to interact appropriately with the general public was only moderately limited.  Further, the Veteran's ability to accept instructions and respond appropriately to criticism was moderately limited, as was the ability to get along with co-workers or peers.  Dr. M.F.J. stated that a well-spaced work environment would be best for concentration and proximity with others should not be intensive or prolonged.

In a November 2010 decision, an Administrative Law Judge (ALJ) from SSA determined the Veteran's PTSD and major depressive disorder were severe.  The ALJ found that the Veteran's non-exertional limitations impose severe limitations on his ability to respond to customary work related stress and to complete a normal work day without unreasonable interruptions.  Further limitations included an inability to maintain concentration, attention and pace, as well as an inability to interact appropriately with supervisors and co-workers.  The ALJ concluded that the Veteran's acquired jobs skills did not transfer to other occupations within his residual functional capacity.  The ALJ found that the Veteran was disabled under the Social Security Act since February 5, 2010.

The Veteran was afforded a VA examination in January 2012.  The examiner noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  A Global Assessment of Functioning (GAF) score of 62. [Notably, under the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Under the DSM-IV, GAF scores from 61 to 70 are indicative of some mild symptoms (like depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships].  The Veteran reported that he was seeking volunteer opportunities.  The examiner noted that GAF scores over the past year indicated mostly mild levels of occupational impairment.  Difficulty in establishing and maintaining effective work and social relationships was noted.  The Veteran was capable of managing his own financial affairs.  The examiner noted that treatment records did not show that PTSD symptoms had worsened since his last VA examination.

In May 2012, a VA psychologist offered an opinion as to the employment impairments caused by the Veteran's PTSD.  The psychologist stated that the Veteran is only mildly impaired in his ability to engage in in physical and sedentary employment due to PTSD.  Again, it was noted that recorded GAF scores only revealed mild occupational impairment.

A May 2012 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) from the Veteran's prior employer stated that the Veteran worked until April 2009 and was receiving retirement benefits.  PTSD was stated as the reason the Veteran retired.

In August 2013, Dr. D.M. completed a Disability Benefits Questionnaire (DBQ).  He noted that the Veteran's PTSD caused occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Dr. D.M. stated "[the Veteran] is retired, but retired in part due to PTSD symptoms causing interpersonal problems with customers and co-workers." (emphasis added).  Increased interpersonal conflicts while working were noted, and the Veteran feared he would be terminated due those conflicts.  

The Veteran provided a letter from Dr. D.M., dated July 2016.  Dr. D.M. reiterated many facts related to the Veteran's employment history, detailed above.  He explained that the Veteran was irritable and had many confrontations while working.  It was also noted that the Veteran nearly got into a fight with a co-worker.  Dr. D.M. stated that, in his estimation, the Veteran would not have been able to complete or maintain competitive employment at that time.

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that the weight of the competent, probative evidence ty indicates that the Veteran's service-connected PTSD did not prevent him from obtaining or retaining substantially gainful employment prior to August 9, 2013.  Initially, the Board points out that the Veteran worked full-time until February 2010 (see April 2016 Statement of Veteran), and there is no specific allegation that he was effectively rendered unemployable due to his service-connected PTSD prior to that date.  As such, the Board's focus is primarily directed towards the period from when he stopped working in February 2010 until August 9, 2013, the effective date of the award of a TDIU.

The Board acknowledges the decision of SSA that found the Veteran disabled under the Social Security Act due to his mental health disabilities.  However, VA is not bound by findings of entitlement to disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In this instance, a review of the ALJ's decision shows that greater probative weight was placed on the June 2010 mental source statement completed by Dr. D.M. than the other evidence of record.

The Board, however, places more probative weight on the various VA examination reports that include comments about the severity of the Veteran's PTSD, and its functional effects on his employability.    To that end, the January 2012 VA examiner explained that the Veteran's symptoms had not worsened since his October 2007 VA examination (conducted while the Veteran was working full-time) - when the examiner found no reduced reliability or productivity due to PTSD symptoms.  Further, avoidance and hypervigilance symptoms were noted to only cause an occasional decrease in work efficiency.  While there was some evidence of occupational impairment at the January 2012 VA examination, the examiner noted that the Veteran's treatment records from the past year showed only mild, not moderate or marked occupational impairment.  Further, the Veteran reported that he was seeking volunteer opportunities at the January 2012 VA examination.  This is an indication that he was able to be around others and his symptoms of anger and difficulty coexisting with co-workers was not so severe to prohibit the Veteran from working.  Moreover, in the May 2012 addendum, the VA examiner further emphasized that the Veteran' level of social and occupational impairment was only mild.  He referred to the January 2012 VA examination report and again emphasized that the Veteran's GAF scores throughout the past year clearly indicated mostly mild occupational impairment.

On the other hand, in 2010, Dr. D.M. merely circled whether the Veteran's impairment in various areas was marked, moderate, or mild.  Dr. D.M. offered no explanation as to why the Veteran's level of impairment was marked in a host of areas.  In the February 2013 DBQ, Dr. D.M. explained that the Veteran retired voluntarily because he thought that he would be terminated, not because he was unable to work.  The Veteran voluntarily retired from his job of nearly 30 years, he was not terminated.  Further, Dr. D.M. noted that the Veteran's work problems were only "in part" due to PTSD.  Dr. D.M. acknowledged that the Veteran's retirement was not solely due to service-connected PTSD

The Board acknowledges the recent, July 2016 statement of Dr. D.M. that the Veteran was unemployable at the time he retired from his full-time job in 2010.  As noted, however, the Board finds the more contemporaneous reports of the various VA examiners and the treatment records more probative as to the question of whether PTSD would have prevented the Veteran from securing and maintaining substantially gainful employment prior to August 9, 2013.   The VA examiners cited to the actual treatment records from the relevant period and explained that the Veteran's symptoms were not so severe as to preclude employment.   As such, the comments and findings reflect in the examiners' reports are in accord with other objective evidence of record.

Moreover, while, in July 2016, Dr. D.M. more recently stated that the Veteran was unemployable due to PTSD, earlier in the February 2013 DBQ, he clearly stated that the Veteran's retirement was only "in part" due to PTSD.  Hence, his more recent 2016 statement is in direct contrast with his earlier 2013 statement.   Notably, as explained above, the relevant inquiry is whether PTSD alone, without regard to other potentially limiting factors, renders the Veteran unemployable.  As such, Dr. D.M.'s 2010 conclusory report, and his 2016 contradictory finding are afforded little, if any, probative weight.  To that end, the Board does not find the SSA decision -which relied on the 2010 mental source statement of Dr. D.M.-persuasive.

The Board also finds the comments and conclusions and of Dr. M.F.J. probative.  After a thorough examination of the Veteran, she explained what types of occupations would be possible despite some impairments due to PTSD.  She noted that there were no marked limitations caused by PTSD, but acknowledged difficulty getting along with supervisors, co-workers, and the general public.  Dr. M.F.J. stated that a well-spaced work environment would be best for concentration and proximity with others should not be intensive or prolonged.  This is in accord with the other evidence of record, which does not indicate that the Veteran is unable to work in a largely isolated environment where contact with others is limited.  The examiner noted that the only evidence of impairment due to PTSD is due to difficulty interacting with others.

In conclusion, the Board finds that the evidence is against a finding that PTSD rendered the Veteran unemployable during the period in question.  The weight of the evidence indicates that the Veteran retired because he believed he would be fired due to conflicts at work.  However, as pointed out by the various VA examiners, the Veteran's symptomatology was only mild to moderate after his retirement.  Likewise, per Dr. M.F.J., the Veteran would be able to work in an environment where he was only required to have minimal contact with co-workers or the general public, the source of his conflicts, and Dr. D.M. did not consider the possibility that the Veteran could have sustained employment in an environment where he was not required to have constant interactions with co-workers or the general public.  Moreover, initially, Dr. D.M. clearly stated that the Veteran's unemployability was only due "in part" to PTSD.  Furthermore, as discussed above, VA treatment records and examination reports, to include the GAF scores noted therein, scores indicated only mild to moderate PTSD-related impairment on employability prior to August 9. 2013.

In addition to the mental health assessments and other objective evidence discussed above, the Board has also considered the Veteran's assertions.  However, to whatever extent the Veteran may contend that he was unemployable due to his service-connected PTSD during the period in question, the Board emphasizes that he is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter (see, e.g., 38 C.F.R. § 3.159 (2016) and Bostain v. West, 11 Vet. App. 124, 127 (1998)), and, as indicated above, the persuasive medical and other objective evidence on this point simply does not support such an assertion.

For all the foregoing reasons, the Board concludes that a TDIU due to PTSD, prior to August 9, 2013, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A TDIU due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to August 9, 2013, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


